Citation Nr: 0413841	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from September 10, 1950 to 
December 20, 1950.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 2002 RO decision which held 
that there was no new and material evidence to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.

The claims file shows that the veteran failed to report for 
an RO hearing on appeal which was scheduled for December 16, 
2003.  In a December 19, 2003 statement, he indicated he had 
been unable to attend the RO hearing due to sickness, and he 
asked that a new hearing be scheduled.  In the judgment of 
the Board, the veteran should be given another opportunity to 
testify at an RO hearing.  Accordingly, the case is remanded 
for the following action:

1.  The RO should again schedule the 
veteran for an RO hearing in connection 
with his appeal.

2.  After the hearing is conducted, the 
RO should review the application to 
reopen the claim for service connection 
for a psychiatric disorder.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


